UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7618



NORMAN CUNYON, JR.,

                                             Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF NORTH CAROLINA; CHARLES E.
HILL,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CA-97-654-2)


Submitted:   March 11, 1999                 Decided:   March 16, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Norman Cunyon, Jr., Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Norman Cunyon, Jr., seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).       This petition was properly construed as

arising under 28 U.S.C.A. § 2254 by the district court.          See

Preiser v. Rodriguez, 411 U.S. 475, 497 (1973) (challenge of the

withdrawal of good time credits falls squarely within the scope of

28 U.S.C. § 2254).      Cunyon previously filed a 28 U.S.C. § 2254

petition in 1990 which was denied.    See Cunyon v. Allsbrook, No. C-

90-23-G (M.D.N.C. May 31, 1991).      Thus, the present petition is

successive, relates to facts known at the time of the prior peti-

tion, and Cunyon failed to receive authorization from the Court to

file this successive petition, nor would it be one authorized under

28 U.S.C.A. § 2244 (West 1994 & Supp. 1998).    Moreover, Cunyon has

failed to establish either prong of 28 U.S.C. § 2254(d).     Accord-

ingly, we deny a certificate of appealability and dismiss the

appeal on this basis.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




                                  2